                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Monette E. Saccameno
                                         Plaintiff,
v.                                                        Case No.: 1:15−cv−01164
                                                          Honorable Joan B. Gottschall
Ocwen Loan Servicing, LLC, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 9, 2019:


       MINUTE entry before the Honorable Joan B. Gottschall: In court hearing held on
1/9/2019. Counsel addressed the court regarding settlement discussions regarding
attorneys' fees (see ECF Nos. [340] and [342]) and increasing the amount of the
supersedeas bond. Counsel stipulated that they reached an agreement, subject to certain
conditions listed in their status reports, to the amount for reasonable attorneys' fees is
$750,000. Argument heard on whether the amount in the bond filed 7/5/2018 should be
increased to secure fully the agreed amount of attorney's fees. For the reasons given in
open court and after considering the factors set forth in Dillon v. City of Chicago, 866
F.2d 902, 90405 (7th Cir. 1988), the court determines that increasing the bond amount is
unnecessary. The parties will confer and send a proposed order to chambers by and
including 1/16/2019. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
